—In an action, inter alia, for *423a judgment declaring the conveyance of certain real property void, Mark A. Troiano and Corinne Troiano appeal from so much of a judgment of the Supreme Court, Suffolk County (Tanenbaum, J.), entered August 15, 1995, as, upon the denial of that branch of their cross motion which was to dismiss the first cause of action in the complaint and the granting of that branch of the plaintiff’s motion which was for summary judgment on the first cause of action, is in favor of the plaintiff and against them voiding the conveyance of the subject property. The plaintiff cross-appeals from so much of the same judgment, as upon the granting of that branch of the Troianos’ cross motion which was to dismiss the plaintiff’s second cause of action, is in favor of the Troianos and against it dismissing the second cause of action.
Ordered that the judgment is modified, by adding thereto a provision declaring that the conveyance of the subject property by Mark A. and Corinne Troiano to Admiralty Properties, Inc., is null and void; as so modified the judgment is affirmed insofar as appealed and cross appealed from, without costs or disbursements.
The Supreme Court properly found that the plaintiff did not waive its right of first refusal (see, Hadden v Consolidated Edison Co., 45 NY2d 466, 469).
The parties’ remaining contentions are without merit.
We note that since this is, inter alia, a declaratory judgment action, the Supreme Court should have directed the entry of a declaration in favor of the plaintiff (see, Lanza v Wagner, 11 NY2d 317, 334, appeal dismissed 371 US 74, cert denied 371 US 901). Bracken, J. P., Copertino, Joy and Altman, JJ., concur.